Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2005

USA v. Wormsley
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3384




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Wormsley" (2005). 2005 Decisions. Paper 1122.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1122


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

  UNITED STATES COURT OF APPEALS
       FOR THE THIRD CIRCUIT


                 No. 03-3384


      UNITED STATES OF AMERICA

                      v.

        ERIC LAMAR WORMSLEY,
          a/k/a Michael Wormsley,
           a/k/a Michael Wallace

                           Eric Lamar Wormsley,
                                           Appellant


On Appeal from the United States District Court
   for the Western District of Pennsylvania
        D.C. Criminal No. 02-cr-00203
      (Honorable Maurice B. Cohill, Jr.)


           Argued February 9, 2004

            Decided May 18, 2004

      Certiorari Granted January 24, 2005

  Judgment Vacated and Remanded from the
     Supreme Court of the United States
             January 24, 2005

Submitted Pursuant to Third Circuit LAR 34.1(a)
              February 16, 2005
           Before: SCIRICA, Chief Judge, ROTH and McKEE, Circuit Judges

                                   (Filed May 27, 2005)


                               OPINION OF THE COURT


SCIRICA, Chief Judge.

       Appellant Eric Lamar Wormsley pled guilty to one count of being a convicted

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1), and one count of

possession of heroin with intent to distribute, in violation of 18 U.S.C. § 841(a)(1). The

District Court sentenced Wormsley to 80 months in prison. Wormsley timely appealed

his sentence to this Court, but did not challenge his conviction.

       In United States v. Schnupp, 368 F.3d 331 (3d Cir. 2004), we affirmed his

sentence. The Supreme Court granted certiorari. In Wormsley v. United States, 125 S.

Ct. 1055 (Jan. 24, 2005), the Supreme Court vacated the judgment and remanded for

further consideration in light of United States v. Booker, 543 U.S. - -, 125 S. Ct. 738

(2005).

       On remand to this Court, appellant challenges his sentence under Booker. Having

determined that the sentencing issues appellant raises are best determined by the District

Court in the first instance, we will vacate the sentence and remand for resentencing in

accordance with Booker.




                                              2